PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


JUDY BOGART,                            
                 Plaintiff-Appellant,
                 v.
ROBBIE CHAPELL, in his individual
and official capacities; YORK
COUNTY HUMANE SOCIETY, in its
individual and official capacities;
YORK COUNTY SHERIFF’S
DEPARTMENT; YORK COUNTY ANIMAL
CONTROL; KATHY SOWELL; ARTHUR                    No. 03-2092
MOORE; DONALD BARNETT; M. B.
MABRY; LESTER TERRY, in their
individual and official capacities;
BRUCE M. BRYANT, as Sheriff of
York County; COUNTY OF YORK,
               Defendants-Appellees,
                and
DELLA MARTIN; DARLENE STEER,
                      Defendants.
                                        
           Appeal from the United States District Court
          for the District of South Carolina, at Rock Hill.
             Cameron McGowan Currie, District Judge.
                            (CA-01-467-0)

                        Argued: June 4, 2004

                      Decided: February 2, 2005

          Before WILLIAMS and KING, Circuit Judges,
 and Louise W. FLANAGAN, United States District Judge for the
     Eastern District of North Carolina, sitting by designation.
2                        BOGART v. CHAPELL
Affirmed by published opinion. Judge King wrote the opinion, in
which Judge Flanagan joined. Judge Williams wrote a dissenting
opinion.


                            COUNSEL

ARGUED: Kevin Roger Eberle, ROSEN, ROSEN & HAGOOD,
L.L.C., Charleston, South Carolina, for Appellant. Andrew Frederick
Lindemann, DAVIDSON, MORRISON & LINDEMANN, P.A.,
Columbia, South Carolina, for Appellees. ON BRIEF: Mary Ann
Hall, Charleston, South Carolina, for Appellant. Terry B. Millar,
TERRY B. MILLAR, L.L.C., Rock Hill, South Carolina; R. Bryan
Barnes, Thomas McRoy Shelley, III, Katherine B. Barroll, ROGERS,
TOWNSEND AND THOMAS, P.C., Columbia, South Carolina, for
Appellees.


                             OPINION

KING, Circuit Judge:

   Judy Bogart appeals from the district court’s award of summary
judgment on her procedural due process claim, initiated under 42
U.S.C. § 1983, in connection with the euthanization of more than two
hundred dogs and cats seized from her residential property. Bogart’s
appeal calls upon us to analyze and apply the decisions of the
Supreme Court in Parratt v. Taylor, 451 U.S. 527 (1981), Hudson v.
Palmer, 468 U.S. 517 (1984), and Zinermon v. Burch, 494 U.S. 113
(1990). In each of those cases, the Court evaluated the viability of a
§ 1983 claim that state employees, disregarding established state pro-
cedures, had deprived the plaintiff of property or liberty without a
prior hearing, in contravention of the procedural aspects of the Four-
teenth Amendment’s Due Process Clause. The Court held in Parratt
and Hudson that such a deprivation cannot be challenged under
§ 1983 if the employees’ conduct was random and unauthorized —
rendering it impracticable for the State to provide a predeprivation
hearing — so long as the State has provided for an adequate postde-
privation remedy. Hudson, 468 U.S. at 533; Parratt, 451 U.S. at 541.
                           BOGART v. CHAPELL                            3
The Court elaborated on this rule in Zinermon, explaining that the
Parratt/Hudson doctrine is not applicable if the State had accorded its
employees broad power and little guidance in effecting the depriva-
tion. Zinermon, 494 U.S. at 135.

   Relying on the Parratt/Hudson doctrine, the district court held that
Bogart did not possess a viable § 1983 claim, because the destruction
of her animals was in contravention of procedures spelled out in the
South Carolina Code (and thus out of the State’s control), and because
the State’s postdeprivation remedies were sufficient to compensate
Bogart for her losses. See Bogart v. County of York, No. 01-CV-467,
slip op. at 12-15 (D.S.C. July 11, 2003) (the "Summary Judgment
Order"). Bogart maintains on appeal that her claim is saved by the
Zinermon principle, in view of a locally adopted policy conferring
discretion on an official to euthanize animals deemed to be sick or
injured. As explained below, we reject Bogart’s contention and affirm
the district court.

                                    I.

                                   A.

   Over several years, Bogart participated in animal rescue activities
through various volunteer organizations in and around Rock Hill,
South Carolina, including a group called Carolina Castaways.
Bogart’s efforts involved adopting dogs and cats from shelters where
they otherwise may have been euthanized. Bogart kept the animals
inside and outside her single-wide mobile home, which had a small
fenced backyard. In late 1998 and throughout 1999, the York County
Humane Society (the "YCHS") and its board co-chairman, local vet-
erinarian Robbie Chappell,1 received complaints from other local vet-
erinarians and members of Carolina Castaways regarding the number
and condition of animals in Bogart’s care, including personal pets and
animals belonging to Carolina Castaways. Dr. Chappell met with
Bogart at her home in late June 1999 to counsel her concerning the
animals, but the complaints continued.
  1
    While Dr. Chappell was referred to as "Chapell" in district court doc-
uments, the parties refer to him on appeal as "Chappell," the spelling we
utilize herein.
4                        BOGART v. CHAPELL
   In early November 1999, after observing twice as many dogs in
Bogart’s yard as had been there in June, Dr. Chappell requested Dep-
uty Brent Mabry of the York County Sheriff’s Department to investi-
gate the situation. Deputy Mabry drove by Bogart’s property, at
which time he smelled a strong animal odor and heard a large number
of barking dogs. Bearing in mind Dr. Chappell’s admonition that
Bogart was unlikely to voluntarily permit examination of the animals,
Mabry decided to request a search warrant from a local magistrate
judge. On November 16, 1999, the magistrate judge issued a warrant
for the search of Bogart’s residential property and the seizure of any
animals there that had been mistreated or housed improperly. Dr.
Chappell planned to accompany Mabry in executing the search war-
rant. Mabry knew that Dr. Chappell intended to immediately euthan-
ize at least some of the animals, but did not share that information
with the judge.

   Deputy Mabry also conferred about the search, which was sched-
uled for November 17, 1999, with Lester Terry, the supervisor of
York County Animal Control. Officer Terry had been contacted as
well by Dr. Chappell, who had advised Terry to "have a lot of trucks
ready" based on the assumption that many of the animals would be
seized. Dr. Chappell and Terry later disagreed over whether their first
conversation about the impending seizure occurred as long as a week
or just two days before the event. However, they agreed that Dr.
Chappell estimated that Bogart had at least eighty to ninety animals
on her premises. They also agreed that Dr. Chappell anticipated that
at least some of the animals would be euthanized immediately, and
others might be housed by the YCHS and the York County Animal
Shelter (the "Shelter") if space was available for them. According to
Officer Terry, Dr. Chappell called him again on the day of the sei-
zure; when Terry informed Dr. Chappell that the Shelter was nearly
at full capacity, Dr. Chappell said that all of the animals to be taken
from Bogart’s property were diseased and needed to be euthanized
anyway. There is no dispute that Dr. Chappell, at that time, had not
closely examined the animals.

  The search and seizure at Bogart’s mobile home was executed on
November 17, 1999, as planned. The participants included Dr. Chap-
pell and at least one of his employees, representatives of the YCHS,
Deputy Mabry and other law enforcement officers, and Officer Terry
                          BOGART v. CHAPELL                            5
and other animal control officers. At first, Deputy Mabry did not
serve the search warrant on Bogart, because she allowed Mabry, Dr.
Chappell, and those accompanying them to examine and even remove
some of the approximately twenty-five dogs in her backyard. Thereaf-
ter, however, Bogart began to move dogs into her home through the
back door. Mabry then confronted Bogart at the front door, serving
her with the search warrant so that there could be an examination of
the animals inside the home. According to Mabry, Bogart made an
effort to reenter the home in an evasive manner, prompting Mabry
and others to handcuff her and escort her to a waiting patrol car.
Bogart was then arrested for ill treatment of the animals, in violation
of section 47-1-40 of the South Carolina Code.2 The remainder of
Bogart’s dogs and cats were subsequently removed from inside the
home.

   In total, 82 dogs and 129 cats were seized from Bogart’s property.
All but two of the dogs and some of the cats had been euthanized by
the following morning. At that time, Bogart arrived at the Shelter and
requested some of her pets. Officer Terry called Dr. Chappell, who
gave permission for Bogart to take the two surviving dogs and her
choice of five of the remaining cats. Those cats not selected were
killed later that morning.

   Neither Dr. Chappell, who allegedly ordered the euthanizations,
nor Officer Terry, who oversaw the procedures, would accept the ulti-
mate responsibility for deciding the animals’ fates. Dr. Chappell
informed the press just after the raid on Bogart’s property that her ani-
mals had been killed because of their poor health, as well as space
limitations at the Shelter. However, it does not appear that all, or even
many, of the more than two hundred doomed animals were closely
examined by Dr. Chappell or any other veterinarian prior to euthan-
ization. Rather, Dr. Chappell quickly inspected some of the animals
as they were being removed from Bogart’s property. Dr. Chappell
conceded in this litigation that, if he had examined the dogs once they
arrived at the Shelter, as many as fifteen to twenty of them might have
been found healthy enough to save. Moreover, an expert for the
Defendants opined that, if space at the Shelter was a problem, some
  2
   Bogart was released from custody a few hours after her arrest, and the
charge against her was subsequently nolle prossed.
6                        BOGART v. CHAPELL
of the animals could have remained on Bogart’s property for at least
another day without "much more jeopardy than they were already in"
until room could be found for them elsewhere. In any event, it was
not disputed that this was the first and only time that York County
officials had immediately — and, one could find, indiscriminately —
destroyed animals that had just been seized in conjunction with the
arrest of their custodian for mistreatment of them.

   On January 8, 2001, Bogart filed a complaint in the York County
Court of Common Pleas against various participants in the search of
her property, her arrest, and the seizure and euthanization of her ani-
mals, including Dr. Chappell, the YCHS, Deputy Mabry, and Officer
Terry (collectively, the "Defendants"). In Bogart’s complaint, which
was amended on March 7, 2001, she asserted federal constitutional
claims under 42 U.S.C. § 1983. These included the claim that her pro-
cedural due process rights were violated when the Defendants
destroyed her dogs and cats without a predeprivation hearing. Bogart
also alleged state law causes of action for violation of South Caroli-
na’s constitution and for the tort of outrage.

   The Defendants removed the litigation, on February 16, 2001, to
the District of South Carolina, which possessed jurisdiction pursuant
to 28 U.S.C. §§ 1331 and 1367(a). Following discovery, the Defen-
dants moved for summary judgment on all claims. On April 17, 2002,
the court heard argument on the Defendants’ motions and, by a bench
ruling, granted summary judgment as to all claims against two of the
Defendants, Darlene Steer and Della Martin, both members of the
YCHS. See Record on Appeal at 36. The court also awarded summary
judgment as to Bogart’s outrage claim against the other Defendants
in their official capacities. Id.

   Bogart subsequently filed a second amended complaint, naming a
new Defendant and altering some of her claims. On September 27,
2002, the Defendants moved again for summary judgment. The court
heard argument on these motions on July 2, 2003, and promptly
granted summary judgment to all Defendants on Bogart’s § 1983
claims, including the procedural due process claim that is the subject
of this appeal. Summary Judgment Order at 2-3. Relevantly, the court
concluded that Bogart’s procedural due process claim was not viable
under the Parratt/Hudson doctrine, because, inter alia, the euthaniza-
                           BOGART v. CHAPELL                            7
tion of Bogart’s animals was in contravention of nondiscretionary
procedures set forth in the South Carolina Code. Id. at 12.3 Addition-
ally, because the procedural due process and other § 1983 claims were
the sole source of federal jurisdiction, the court remanded the balance
of the litigation to the state court. Id. at 3.

  The district court’s judgment order was entered on July 16, 2003.
Bogart thereafter filed a motion, on July 21, 2003, seeking to alter or
amend the judgment pursuant to Rule 59(e) of the Federal Rules of
Civil Procedure (the "Rule 59(e) Motion") with regard to the proce-
dural due process claim against Officer Terry. In her supporting mem-
orandum, Bogart asserted new evidence — a York County Animal
Control policy according Officer Terry, as the Animal Control Offi-
cer, the discretion to dispose of sick or injured animals (the "York
County Policy") — that was available when the court was considering
summary judgment issues but that was not then presented to the court.
The court denied the Rule 59(e) Motion. Bogart v. County of York,
No. 01-CV-467, slip op. at 3 (D.S.C. Aug. 8, 2003) (the "Rule 59(e)
Order").

   Bogart filed her notice of appeal on August 28, 2003, and we pos-
sess jurisdiction under 28 U.S.C. § 1291. She has limited her appeal
to the contention that the district court erred in relying on the Par-
ratt/Hudson doctrine to award summary judgment to the Defendants
on her procedural due process claim, and she requests this Court, in
weighing her appeal, to consider the York County Policy she first
introduced with her Rule 59(e) Motion.

  3
    Under various provisions of the South Carolina Code regarding cru-
elty to animals, law enforcement officers and humane society agents who
seize animals are required to care for them pending the outcome of civil
or criminal court proceedings. If the court rules that the owner is fit to
have custody of the animal, it is to be returned to the owner. Or, if the
owner is convicted of an animal cruelty charge, she forfeits custody of
the animal. Only then is the officer or agent authorized to make "humane
disposition" of the animal (which presumably includes the option of
euthanization). See S.C. Code Ann. §§ 47-1-120, -140, -150, -170.
8                          BOGART v. CHAPELL
                                   II.

   As a preliminary matter, we are obliged to identify those particular
matters over which we possess jurisdiction. That is, the Defendants
contend that our review is limited to the Summary Judgment Order,
because Bogart’s notice of appeal specifies that she is appealing from
that order.4 They maintain that we cannot review the Rule 59(e)
Order, because the notice of appeal does not mention it, and Bogart
did not explicitly state in her opening brief that the court erred in
denying her Rule 59(e) Motion. Thus, according to the Defendants,
we cannot consider the new evidence (the York County Policy) that
Bogart attempted to introduce by way of her Rule 59(e) Motion.

   Under the Federal Rules of Appellate Procedure, an appellant must
"designate the judgment, order, or part thereof being appealed" in her
notice of appeal. Fed. R. App. P. 3(c)(1)(B). The Supreme Court has
construed Rule 3 as jurisdictional in nature. See Torres v. Oakland
Scavenger Co., 487 U.S. 312, 317 (1988). However, "[i]n order to
avoid technical impediments to appellate review, we construe Rule
3(c) liberally." Canady v. Crestar Mortgage Corp., 109 F.3d 969, 974
(4th Cir. 1997). Therefore, "an error in designating the issue appealed
will not result in a loss of appeal as long as the intent to appeal a spe-
cific judgment can be fairly inferred and the appellee is not prejudiced
by the mistake." Id. (citations and internal quotation marks omitted);
see also Dang v. Comm’r, 259 F.3d 204, 207-08 (4th Cir. 2001). The
appellant simply needs to address the merits of a particular issue in
her opening brief in order to demonstrate that she had the intent to
appeal that issue and the appellees were not prejudiced by her mis-
take, inasmuch as they had notice of the issue and the opportunity to
fully brief it. Canady, 109 F.3d at 974 (citations omitted).

  Although we do not commend the careless formulation of Bogart’s
notice of appeal, we must conclude that Bogart’s intent to appeal from
    4
   The notice of appeal states that Bogart appeals "from the Order grant-
ing Defendants’ Motion for Summary Judgment and remanding the case
which was entered in this action on July 21, 2003." The Summary Judg-
ment Order actually was entered, however, on July 11, 2003. The Defen-
dants concede that the date reflected in the notice of appeal was simply
a "scrivener’s error."
                          BOGART v. CHAPELL                           9
the Rule 59(e) Order can be readily inferred from the discussion in
her opening brief of the York County Policy’s effects on the viability
of her § 1983 procedural due process claim. That discussion suffi-
ciently informed the Defendants that Bogart was challenging the
court’s denial of her Rule 59(e) Motion. The Defendants had the
opportunity to fully brief the relevant issues and, indeed, they did so.
Therefore, the Defendants were not prejudiced by the mistakes in
Bogart’s notice of appeal, and we may properly consider the denial
of Bogart’s Rule 59(e) Motion.

                                  III.

   We review the district court’s denial of the Rule 59(e) Motion for
abuse of discretion. See United States v. Westinghouse Savannah
River Co., 305 F.3d 284, 290 (4th Cir. 2002). As we have observed,
a court may grant a Rule 59 motion in three circumstances: "‘(1) to
accommodate an intervening change in controlling law; (2) to account
for new evidence not available at trial; or (3) to correct a clear error
of law or prevent manifest injustice.’" Id. (quoting Pac. Ins. Co. v.
Am. Nat’l Fire Ins. Co., 148 F.3d 396, 403 (4th Cir. 1998)).

   By contrast, we review de novo the court’s award of summary
judgment to the Defendants, viewing the facts and inferences drawn
therefrom in the light most favorable to Bogart. See Seabulk Offshore,
Ltd. v. Am. Home Assurance Co., 377 F.3d 408, 418 (4th Cir. 2004).
"An award of summary judgment is appropriate only ‘if the pleadings,
depositions, answers to interrogatories, and admissions on file,
together with the affidavits, . . . show that there is no genuine issue
of material fact and that the moving party is entitled to a judgment as
a matter of law.’" Id. (quoting Fed. R. Civ. P. 56(c)) (alteration in
original).

   We begin our review by summarizing the Summary Judgment
Order and the Rule 59(e) Order. We then consider whether the district
court abused its discretion in denying Bogart’s Rule 59(e) Motion, by
which she sought to introduce the York County Policy as new evi-
dence in opposition to summary judgment. Because the denial of the
Rule 59(e) Motion was not error, we subsequently address, without
regard to the new evidence, whether the award of summary judgment
to the Defendants was appropriate under the Parratt/Hudson doctrine.
10                        BOGART v. CHAPELL
In so doing, we survey the relevant Supreme Court decisions and
explain why the Parratt/Hudson doctrine precludes Bogart’s proce-
dural due process claim, despite her attempt to rely on the Zinermon
principle.

                                  IV.

   In its Summary Judgment Order, the district court set forth the core
requirement for Bogart’s claims under § 1983, that she was "‘de-
prived of a right secured by the Constitution or laws of the United
States, and that the alleged deprivation was committed under color of
state law.’" Summary Judgment Order at 7 (quoting Am. Mfrs. Mut.
Ins. Co. v. Sullivan, 526 U.S. 40, 49-50 (1999)). With regard to
Bogart’s procedural due process claim in particular, the court recog-
nized that the Fourteenth Amendment "provides that no State shall
‘deprive any person of life, liberty, or property, without due process
of law,’" id. (quoting U.S. Const. amend. XIV, § 1), and that the fun-
damental requirement of due process is the opportunity to be heard
"‘at a meaningful time and in a meaningful manner’" (usually prior
to the deprivation of a protected interest), id. at 7-8 (quoting Mathews
v. Eldridge, 424 U.S. 319, 333 (1976) (other citations and internal
quotation marks omitted). The court specifically acknowledged
Supreme Court precedent holding that a person may possess a prop-
erty interest in an animal, but that a property interest in an animal is
of a qualified nature subject to the legitimate exercise of the State’s
police powers. Id. at 8 (citing Nicchia v. New York, 254 U.S. 228, 230
(1920); Sentell v. New Orleans & Carrollton R.R. Co., 166 U.S. 698,
705 (1897)). The court also referred to decisions from other federal
and state courts recognizing that, absent exigent circumstances, a per-
son has a right to due process prior to the destruction of her animal.
Id. at 8-9 (citing Porter v. DiBlasio, 93 F.3d 301, 306-07 (7th Cir.
1996); DiCesare v. Stuart, 12 F.3d 973, 978 (10th Cir. 1993)) (other
citations omitted).

   The court noted that, in this matter, it is undisputed that the Defen-
dants failed to provide Bogart with notice or an opportunity to be
heard before the euthanization of her dogs and cats, and that, in the
light most favorable to Bogart, there were no exigent circumstances
justifying the immediate destruction of her animals. Summary Judg-
                             BOGART v. CHAPELL                               11
                    5
ment Order at 9. Nonetheless, relying on the Parratt/Hudson doc-
trine, the court concluded that Bogart could not sustain her procedural
due process claim. Id. at 9-16. The court explained that, where a
deprivation of property is the result of a state employee’s random and
unauthorized act, the Constitution requires only adequate postdepriva-
tion tort remedies, and not a predeprivation hearing. Id. at 10 (citing
Zinermon, 494 U.S. at 128; Parratt, 451 U.S. at 541).

   The court observed that the Defendants failed to abide by the pro-
cedures that South Carolina had in place for the care and disposition
of animals seized from their owners, particularly section 47-1-150(F)
of the South Carolina Code. Summary Judgment Order at 12.6 The
  5
     The court did not address the contention of some of the Defendants,
including Dr. Chappell, that they were not state actors. For purposes of
this appeal, the Defendants do not dispute that each of them acted under
color of state law.
   6
     The court noted that the Defendants took custody of Bogart’s animals
pursuant to section 47-1-150(C) (allowing seizure by court order preced-
ing owner’s arrest), or alternatively section 47-1-120 (authorizing, along
with section 47-1-140, seizure upon owner’s arrest), or both sections 47-
1-150(C) and -120. Summary Judgment Order at 12 n.7. A seizure under
any of these statutory provisions appears to be subject to the protections
of section 47-1-150(F), which provides:
      The officer or agent of any county or of the South Carolina Soci-
      ety for the Prevention of Cruelty to Animals, or of any society
      incorporated for that purpose, taking charge of an animal as pro-
      vided for in this section shall provide for the animal until either:
         (1) The owner is adjudged by the court to be able to provide
      adequately for, and have custody of, the animal, in which case
      the animal shall be returned to the owner upon payment for the
      care and provision of the animal while in the agent’s or officer’s
      custody; or
         (2) The animal is turned over to the officer or agent as pro-
      vided in Section 47-1-170 [providing for the owner’s forfeiture
      of the animal upon conviction on an animal cruelty charge] and
      a humane disposition of the animal is made.
   The parties disagree on appeal over precisely which statutory provi-
sions applied to the seizure of Bogart’s animals. However, we need not
12                         BOGART v. CHAPELL
court concluded that the Defendants’ conduct in immediately
euthanizing Bogart’s animals was random and unauthorized, and the
State could not have foreseen that the Defendants would contravene
state law and ignore established procedures. Id. at 13. Based on the
additional determination that South Carolina’s postdeprivation tort
remedies were adequate to compensate Bogart for her losses,7 the
court held that Bogart’s procedural due process claim is precluded by
the Parratt/Hudson doctrine. Id. at 13-15.

   In awarding summary judgment to the Defendants, the court
rejected Bogart’s contention that this case is like Zinermon. There, the
Supreme Court declined to disallow a procedural due process claim
under the Parratt/Hudson doctrine where the plaintiff "sought to hold
‘state officials accountable for their abuse of their broadly delegated,
uncircumscribed power to effect the deprivation at issue.’" Summary
Judgment Order at 12 (quoting Zinermon, 494 U.S. at 136). The court
distinguished Zinermon on the ground, inter alia, that these Defen-
dants were not given authority under the South Carolina Code to
destroy Bogart’s animals immediately after seizing the animals and
merely arresting Bogart on an animal cruelty charge. Id. at 13.

   In support of her subsequent Rule 59(e) Motion, Bogart presented
the York County Policy, which, she contended, empowered Officer
Terry with broad discretion to destroy sick and injured animals.8

decide that issue. All of the provisions required the Defendants to care
for Bogart’s dogs and cats pending court adjudication of the criminal
charge against her and/or of her fitness to regain custody of the animals.
And none of the provisions authorized the Defendants to euthanize the
animals immediately after their seizure.
   7
     The court pointed to the Defendants’ concessions that Bogart pos-
sessed viable state causes of action against them for negligence and con-
version/trespass to chattels, and that she could recover damages for
emotional distress inasmuch as evidence existed to show that she had
suffered physical harm as a result of the loss of her animals. Summary
Judgment Order at 13-14.
   8
     The York County Policy, entitled "Animals Sick or Injured," provides
in full:
                          BOGART v. CHAPELL                              13
Bogart maintained, in relevant part, that the Parratt/Hudson doc-
trine’s exception to § 1983 liability for random and unauthorized acts
was inapplicable in this case because, while the Defendants’ conduct
violated the South Carolina Code, Officer Terry was simultaneously
authorized by the York County Policy to exercise discretion to
euthanize her animals.

   The court denied the Rule 59(e) Motion for reasons proffered by
the Defendants. See Rule 59(e) Order at 3. First, the York County
Policy constituted new evidence that was available, but not presented
to the court or made part of the record, when the court considered the
summary judgment motions. Second, the Policy was never properly
authenticated; for example, there was no indication in the record that
the Policy was even in effect at the time of the seizure of Bogart’s
animals. Third, by its plain terms, the Policy authorized immediate
euthanization of animals only in exigent circumstances, and the court
already had concluded that there were no such circumstances. And
fourth, the Policy could not apply to the destruction of Bogart’s ani-
mals, because it would have allowed Officer Terry to exercise his dis-
cretion only when an animal was brought into the Shelter after normal
working hours, and the seizure of Bogart’s dogs and cats undeniably
began during normal working hours. On these grounds, the court con-
cluded that the Rule 59(e) Motion "neither argues that an intervening
change in the law has occurred or that new evidence has come to
light, nor raises any meritorious grounds showing that reversal of the
Court’s July 11, 2003 [Summary Judgment Order] is necessary to cor-
rect a clear error of law or prevent manifest injustice." Rule 59(e)
Order at 3.

   If a sick or injured animal is brought into the shelter during nor-
   mal working hours, then the animal will be taken to the closest
   vet. If one is picked up after normal working hours then the Ani-
   mal Control Officer will make the decision as to the fate of the
   animal. If the animal has an I.D. tag with the animals [sic] vet,
   then you should first make every effort to contact the vet. At no
   time should the animal go through unnecessary suffering if delay
   exists on contacting the vet.
Record on Appeal at 78.
14                         BOGART v. CHAPELL
                                   V.

   We now assess whether the district court abused its discretion in
denying Bogart’s Rule 59(e) Motion. Because that ruling was not
error, we subsequently consider, without regard to the York County
Policy, whether the award of summary judgment to the Defendants
was proper.

                                   A.

   We will not reverse a court’s refusal to consider new evidence in
support of a Rule 59(e) motion where the movant presented no legiti-
mate justification for failing to timely submit the evidence and had
advance notice of the summary judgment issues. See Hughes v. Bed-
sole, 48 F.3d 1376, 1382 (4th Cir. 1995) (offering no reason at all);
Cray Communications, Inc. v. Novatel Computer Sys., Inc., 33 F.3d
390, 395 (4th Cir. 1994) (believing presentation of affidavit was "un-
necessary" at summary judgment stage); RGI, Inc. v. Unified Indus.,
Inc., 963 F.2d 658, 662 (4th Cir. 1992) (misunderstanding parties’
burdens under summary judgment standard). Bogart’s excuse for not
submitting the York County Policy to the court prior to its consider-
ation of the summary judgment motions is that her attorneys did not
foresee that the court would rely on the Parratt/Hudson doctrine to
reject her procedural due process claim. That is, counsel believed that
the court would focus instead on whether Bogart’s claim failed on the
ground that the euthanization of her animals was justified by the exis-
tence of exigent circumstances. This assertion does not constitute a
legitimate justification for Bogart’s neglect to promptly present the
Policy to the court, especially in view of the fact that the applicability
of the Parratt/Hudson doctrine was an issue raised early and often in
this litigation.

   Generally, we will not examine evidence, such as the York County
Policy, that was inexcusably proffered to the district court only after
the court had entered its final judgment. See Kaiser Aluminum &
Chem. Corp. v. Westinghouse Elec. Corp., 981 F.2d 136, 140 (4th Cir.
1992) (recognizing rule "that affidavits and exhibits not before the
court in making its decision are not to be considered on appeal").
Even so, we may examine such evidence in order to determine
whether "the additional evidence, though filed untimely, indicate[s]
                          BOGART v. CHAPELL                           15
that the decision under review, if upheld, would result in a miscar-
riage of justice." Id.; see also Hughes, 48 F.3d at 1384 n.7. Our exam-
ination of the new evidence in this appeal is not helpful to Bogart,
however. Bogart has not shown that the Policy was even in place
when her dogs and cats were seized, much less that Officer Terry
relied on it. Moreover, the Policy did not authorize Officer Terry to
decide during normal working hours to euthanize Bogart’s animals
under nonexigent circumstances.9 Because the Policy did not sanction
Officer Terry’s conduct, we reject Bogart’s contention that this new
evidence could preclude application of the Parratt/Hudson doctrine to
her § 1983 procedural due process claim against him. Accordingly,
we affirm the court’s denial of her Rule 59(e) Motion.

                                   B.

   Without regard to the York County Policy, we turn to the question
of whether the court erred in relying on the Parratt/Hudson doctrine
to award summary judgment to the Defendants on Bogart’s § 1983
claim. Specifically, we survey the relevant Supreme Court decisions
in Parratt, Hudson, and Zinermon. We then explain why, in view of
that controlling precedent, Bogart cannot establish her claim for
deprivation of her animals in contravention of the procedural aspects
of the Due Process Clause of the Fourteenth Amendment.

                                   1.

   In its 1981 Parratt decision, the Supreme Court considered
whether an inmate at a Nebraska prison, who ordered $23.50 worth
of hobby materials by mail, could sustain a § 1983 procedural due
process claim for the negligent loss of the materials by prison offi-
cials. 451 U.S. at 529. The Court was concerned with, inter alia,
whether it was practicable for the State to provide a predeprivation
  9
   The Policy arguably conferred discretion on the Animal Control Offi-
cer to euthanize sick or injured animals picked up after normal working
hours, regardless of exigent circumstances. Plainly, however, the Animal
Control Officer was empowered to decide an animal’s fate during normal
working hours only under exigent circumstances, i.e., if the animal
would unnecessarily suffer as the result of delay in contacting a veteri-
narian to examine it. See supra note 8.
16                         BOGART v. CHAPELL
hearing, and whether the postdeprivation tort remedies provided by
the State were constitutionally sufficient. Id. at 537-44. The Court
concluded that the prisoner did not possess a viable § 1983 claim
because, in relevant part, "the deprivation did not occur as a result of
some established state procedure" but rather "as a result of the unau-
thorized failure of agents of the State to follow established state pro-
cedure," and because "the State of Nebraska has provided respondent
with the means by which he can receive redress for the deprivation."
Id. at 543. Of key significance, the loss of the prisoner’s property was
the "result of a random and unauthorized act by a state employee." Id.
at 541. The Court explained that, because the State could not predict
precisely when such a loss would occur, the State could not be
expected to provide a meaningful predeprivation hearing. Id.

   The Court extended its Parratt holding, in its 1984 Hudson deci-
sion, to intentional deprivations of property. Hudson, 468 U.S. at 533.10
The plaintiff in Hudson, an inmate at a Virginia prison, alleged that
a correctional officer had intentionally destroyed some of the prison-
er’s noncontraband property during a search of his cell. Id. at 519-20.
The lower courts, including this Court, had concluded that the logic
of Parratt applied equally to unauthorized intentional deprivations of
property by state employees. Id. at 520-21 (citing 697 F.2d 1220,
1223 (4th Cir. 1983)). The Supreme Court agreed, explaining that
"[t]he underlying rationale of Parratt is that when deprivations of
property are effected through random and unauthorized conduct of a
state employee, predeprivation procedures are simply ‘impracticable’
since the state cannot know when such deprivations will occur." Id.
at 533. Thus, under the Parratt/Hudson doctrine, such a deprivation
"does not constitute a violation of the procedural requirements of the
Due Process Clause of the Fourteenth Amendment if a meaningful
postdeprivation remedy for the loss is available." Id.
  10
    Parratt was later overruled in part by Daniels v. Williams, 474 U.S.
327, 330-31 (1986), to the extent that it held that mere negligence on the
part of a state employee may "deprive" one of a protected interest under
the Due Process Clause. Because Bogart alleges that the Defendants
intentionally deprived her of her cats and dogs, the Daniels rule is not
relevant to our consideration of the viability of Bogart’s procedural due
process claim.
                           BOGART v. CHAPELL                            17
   In its 1990 Zinermon decision, the Court underscored the narrow
scope of the Parratt/Hudson doctrine. The Zinermon plaintiff brought
suit under § 1983, alleging that various personnel at a Florida state
hospital had deprived him of his liberty without due process by admit-
ting him to the hospital as a "voluntary" mental patient despite his
incompetency to give informed consent, instead of utilizing involun-
tary admission procedures. 494 U.S. at 114-15. The plaintiff con-
tended that the hospital personnel abused the sweeping power that had
been conferred on them by Florida’s statutory scheme for admitting
mental patients. Id. at 123-24, 136. Relying on the Parratt/Hudson
doctrine, the hospital personnel countered that the plaintiff failed to
state a § 1983 procedural due process claim because he alleged only
a random, unauthorized violation of the statutes, and because ade-
quate state remedies for unlawful confinement were available to him.
Id. at 130 & n.15. However, the Zinermon Court concluded that the
Parratt/Hudson doctrine did not control the dispute before it "for
three basic reasons," all arising from the State’s bestowal on hospital
personnel of broad authority, with minimal guidance, in admitting
mental patients. Id. at 136. Those reasons were: (1) that the depriva-
tion of plaintiff’s liberty was not "unforeseeable"; (2) that predepriva-
tion process was not "impossible"; and (3) that the hospital personnel
could not characterize their conduct as "unauthorized" within that
term’s meaning in Parratt and Hudson. Id. at 136-38, applied in
Plumer v. Maryland, 915 F.2d 927, 929-31 (4th Cir. 1990); Fields v.
Durham, 909 F.2d 94, 96-97 (4th Cir. 1990).11
  11
    We respectfully disagree with our dissenting colleague, under whose
view our application of the Zinermon principle in Plumer and Fields
essentially bars us from applying the Parratt/Hudson doctrine to any pro-
cedural due process claim. In both Plumer and Fields, the state actors
(like those in Zinermon) were empowered by the State with the authority
to effect the deprivations at issue and the duty to provide the plaintiffs
with predeprivation procedural safeguards. See Plumer, 915 F.2d at 931;
Fields, 909 F.2d at 97. Thus, our colleague’s analysis of the reach of
Plumer and Fields is suited only for disputes involving similar delega-
tions of power. Those situations "create[ ] enormous line-drawing prob-
lems" for courts obliged to determine whether the breadth of the
delegated power was sufficient to impose § 1983 liability for its misap-
plication. Zinermon, 494 U.S. at 147-48 (O’Connor, J., dissenting).
  However, as Justice O’Connor (joined by three of her colleagues) rec-
ognized in her Zinermon dissent, "in the absence of . . . broadly delegated
18                         BOGART v. CHAPELL
                                    2.

   Under the principles enunciated by the Supreme Court, we are con-
strained to conclude that this dispute fits squarely within the Par-
ratt/Hudson doctrine, and, thus, that the district court properly
awarded summary judgment to the Defendants on Bogart’s § 1983
procedural due process claim. The doctrine controls the viability of
Bogart’s claim because the euthanization of Bogart’s animals by the
Defendants was random and unauthorized, and because, as Bogart
does not dispute on appeal, South Carolina affords a meaningful post-
deprivation remedy for the loss of her animals. See Hudson, 468 U.S.
at 533; Parratt, 451 U.S. at 541. We reject as unavailing Bogart’s
contention that her claim is saved by the Zinermon principle. As
explained below, the three factors that caused the Zinermon Court not
to apply the Parratt/Hudson doctrine in that case, do not exist here.
See Zinermon, 494 U.S. at 136-38.

   First, the deprivation of Bogart’s animals, unlike the deprivation of
the Zinermon plaintiff’s liberty, was unforeseeable. In Zinermon,
because the State did not specify how to determine whether a patient
was competent at the time he was asked to sign admission forms, it
was "hardly unforeseeable" that the patient’s apparent willingness to
be admitted would be taken at face value. 494 U.S. at 136. Indeed,
the State knew precisely when any resulting erroneous deprivation
would occur: "at a specific, predictable point in the admission process
— when a patient is given admission forms to sign." Id. That fore-

power . . . Parratt and Hudson still govern." Id. at 148; see also Albright
v. Oliver, 510 U.S. 266, 284-85 (1994) (Kennedy, J., concurring in judg-
ment) (observing that, though courts "have been cautious in invoking the
rule of Parratt," the decision’s "precedential force must be acknowl-
edged"). Indeed, in Plumer and Fields, we acknowledged the continuing
vitality of the Parratt/Hudson doctrine, albeit in limited situations.
Plumer, 915 F.2d at 930; Fields, 909 F.2d at 97. Because the doctrine
remains sound law, we are bound to apply it in appropriate circum-
stances. See Carolina Cotton Growers Ass’n, Inc. v. United States, 785
F.2d 1195, 1200 (4th Cir. 1986). And, at the very least, those circum-
stances include cases (such as this one) where state actors have divested
plaintiffs of their property or liberty without any state-conferred power.
See infra Part V.B.2.
                          BOGART v. CHAPELL                          19
seeability is in contrast to the deprivations of property in Parratt and
Hudson, as well as in this dispute. The South Carolina Code pre-
scribed precisely how the Defendants were to act once they seized
Bogart’s dogs and cats: the Defendants had no choice but to care for
the animals, and were not under any circumstances permitted to
euthanize them, until after a state court adjudicated Bogart’s custody
rights. See supra notes 3 & 6. Because the Defendants lacked author-
ity to destroy the animals immediately upon their seizure (and
because such an incident had not previously occurred), the State could
not predict this deprivation. Cf. Zinermon, 494 U.S. at 136 (noting
State’s predicament in Parratt and Hudson, that it might have antici-
pated employee’s occasional negligent loss or intentional destruction
of prisoner’s property, but it could not have known precisely when
such loss would occur).

   Second, this dispute diverges from Zinermon in that predeprivation
process was impossible here. The State in Zinermon had provided
some procedures for the voluntary and involuntary admission of
patients to mental hospitals, but failed to sufficiently limit and guide
the hospital personnel’s power. 494 U.S. at 136-37. The plaintiff’s
grievance was that the hospital personnel, in exercising their discre-
tion within the statutory scheme, failed to ensure that the proper pro-
cedures were followed and that the plaintiff received all of the
constitutional process that he was due. Id. at 137. Thus, "had the State
limited and guided [the hospital personnel’s] power to admit patients,
the deprivation might have been averted." Id. The plaintiff did not
allege that the hospital personnel had engaged in conduct like that of
the correctional officer in Hudson or of the Defendants in this case,
in that the hospital personnel were not bent upon depriving the plain-
tiff of his liberty and would not have done so despite predeprivation
safeguards. Id.

   By contrast, South Carolina did not fail to sufficiently limit the
Defendants’ discretion in euthanizing Bogart’s animals immediately
after their seizure. Rather, the State withheld any such discretion at
all from the Defendants. For predeprivation process to be deemed fea-
sible under these circumstances, it would have to be concluded that
the State was required to afford a "preliminary" hearing — prior to
the court proceedings already provided for by statute — to determine
whether the Defendants should destroy Bogart’s animals in violation
20                          BOGART v. CHAPELL
of their mandate to care for them. Such a conclusion would, of course,
be absurd.12

   Finally, this dispute is unlike Zinermon because the Defendants’
euthanization of Bogart’s animals is properly characterized as unau-
thorized, in the sense that term was used in Parratt and Hudson. The
State in Zinermon had delegated to the hospital personnel "the power
and authority to effect the very deprivation complained of . . . and del-
egated to them the concomitant duty to initiate the procedural safe-
guards set up by state law to guard against unlawful confinement."
494 U.S. at 138. Conversely, the Defendants bore the nondiscretion-
ary duty to care for Bogart’s animals pending the outcome of due pro-
cess procedures — procedures that were to be provided not by the
Defendants themselves, but rather by the state courts. Cf. Zinermon,
494 U.S. at 138 (recognizing that state employees in Hudson and Par-
ratt did not have authority to deprive prisoners of property or duty to
initiate predeprivation safeguards).13
  12
      It is "the very nature" of Bogart’s deprivation, like those in Parratt
and Hudson, that "made predeprivation process ‘impossible.’" Zinermon,
494 U.S. at 137. That is, in Hudson, "the errant employee himself could
anticipate the deprivation since he intended to effect it, but the State still
was not in a position to provide predeprivation process, since it could not
anticipate or control such random and unauthorized intentional conduct."
Zinermon, 494 U.S. at 137 (citing Hudson, 468 U.S. at 533-34). Simi-
larly, the State could not have been expected to prevent the deprivation
in Parratt by enacting a rule forbidding its employees from losing mail
by mistake, or by providing a hearing to determine whether its employee
should engage in negligent conduct. Zinermon, 494 U.S. at 137 (citation
omitted).
   13
      We part company with the assessment of our distinguished dissenting
colleague to the extent she concludes that South Carolina conferred on
the Defendants both the authority to euthanize Bogart’s animals and the
duty to initiate predeprivation procedural safeguards, such as would
bring this dispute under the ambit of Zinermon and Plumer. See post at
27 n.1. While the statutory scheme indeed would have authorized the
Defendants to make "humane disposition" of the animals following
Bogart’s conviction on an animal cruelty violation, see S.C. Code Ann.
§ 47-1-150(F), Bogart was not convicted of such a crime. The Defen-
dants certainly did not possess "the power and authority to effect the very
deprivation complained of": the euthanization of Bogart’s animals imme-
                            BOGART v. CHAPELL                             21
   The teaching of Zinermon, it seems, is that where, as in this dis-
pute, state employees do not have broad authority (or, indeed, any
authority) to deprive persons of their property or liberty, and do not
have a duty to provide the procedural safeguards required before a
deprivation occurs, the Parratt/Hudson doctrine still bars a § 1983
procedural due process claim based on the employees’ random and
unauthorized conduct. But where, as in Zinermon, state employees do
have broad authority to effect deprivations, as well as the duty to pro-
vide predeprivation procedural safeguards, the Parratt/Hudson doc-
trine is inapplicable.14 Therefore, we can only conclude that, under the

diately after her arrest. Zinermon, 494 U.S. at 138; see also Plumer, 915
F.2d at 931. Moreover, the Defendants may have been required upon
seizing the animals to petition a magistrate judge for a speedy hearing to
determine Bogart’s custody rights, but only, it seems, if the Defendants
had acted pursuant to the statutory provision allowing seizure by court
order preceding the owner’s arrest. See S.C. Code Ann. § 47-1-150(C).
It is not at all clear that the Defendants acted under that provision, rather
than the provisions permitting seizure in conjunction with the owner’s
arrest, S.C. Code Ann. §§ 47-1-120 and -140. See supra note 6. And,
even if the Defendants were mandated to notify the magistrate judge to
schedule a custody hearing, the imposition of such a miniscule obligation
did not rise to the level of the delegation in Zinermon of the State’s "duty
to see that no deprivation occur without adequate procedural protec-
tions." 494 U.S. at 135; see also Plumer, 915 F.2d at 931. In this dispute,
that duty fell to and rested upon the state courts.
   14
      In apparent recognition that this dispute cannot be analogized to
Zinermon unless the State vested some authority and discretion in the
Defendants to euthanize Bogart’s animals as they did, Bogart seeks to
rely on the York County Policy. However, for the reasons explained
above, we must consider the viability of Bogart’s procedural due process
claim without regard to the Policy, which, in any event, does not appear
on its face to have authorized the conduct at issue.
   Otherwise, Bogart contends that the euthanization of her dogs and cats
was predictable, because it was contemplated by Officer Terry and other
Defendants at least a week before the search and seizure at her property.
Bogart’s position rests on the erroneous notion that foreseeability is
judged from the perspective of the state actor, rather than, as she asserts
in her brief, that of the "disembodied State." The Supreme Court rejected
that very proposition in Hudson, observing that "[w]hether an individual
22                         BOGART v. CHAPELL
Parratt/Hudson doctrine, the random and unauthorized euthanization
of Bogart’s animals by the Defendants — however atrocious — did
not constitute a violation of Bogart’s procedural due process rights
because a meaningful postdeprivation remedy for the loss is available.

                                    VI.

  Pursuant to the foregoing, the district court properly concluded that
Bogart does not possess a viable § 1983 procedural due process claim,
and we therefore affirm its judgment.

                                                              AFFIRMED

WILLIAMS, Circuit Judge, dissenting:

   Were we deciding this case on a clean slate, I would agree with
almost everything my colleagues in the majority have written. As it
stands, however, I believe that we are constrained by circuit prece-
dents, namely Plumer v. State of Maryland, 915 F.2d 927 (4th Cir.
1990), and Fields v. Durham, 909 F.2d 94 (4th Cir. 1990), to interpret
Zinermon v. Burch, 494 U.S. 113 (1990), as having had a greater
impact on this area of law than that ascribed to it by the majority.
Accordingly, I respectfully dissent.

   I begin with the premise that Zinermon is in tension with Parratt
v. Taylor, 451 U.S. 527 (1981), and Hudson v. Palmer, 468 U.S. 517
(1984). See Easter House v. Felder, 910 F.2d 1387, 1408-09 (7th Cir.
1990) (en banc) (Easterbrook, J., concurring). Indeed, as predicted by
Justice O’Connor in her dissent in Zinermon, the two lines of cases
have created confusion in the lower federal courts. Zinermon, 494
U.S. at 150 (O’Connor, J., dissenting); see Jose R. Juarez, Jr., The
Supreme Court as the Cheshire Cat: Escaping the Section 1983 Won-
derland, 25 St. Mary’s L.J. 1, 30 tbl. 1 (1993) (describing both inter-

employee himself is able to foresee a deprivation is simply of no conse-
quence. The controlling inquiry is solely whether the state is in a position
to provide for predeprivation process." 468 U.S. at 534, cited in Ziner-
mon, 494 U.S. at 130. As a result, we reject Bogart’s Zinermon conten-
tions.
                           BOGART v. CHAPELL                           23
and intra-circuit splits in the application of Zinermon) [hereinafter
Juarez]. The inconsistency in these cases has its root in two compet-
ing views of the proper scope of § 1983 liability.

   Scholars have named these two competing visions of § 1983 liabil-
ity the "legalist" model and the "governmental" model. Larry Alexan-
der, Constitutional Torts, the Supreme Court, and the Law of
Noncontradiction: An Essay on Zinermon v. Burch, 87 Nw. U. L.
Rev. 576, 576-77 (1993) [hereinafter Alexander]; see also Juarez, 25
St. Mary’s L.J. at 7-12. The legalist model is typified by Hudson, and
under this view, § 1983 imposes liability only if state lawmakers
endorse a constitutional violation. See Hudson, 468 U.S. at 533; see
also Monroe v. Pape, 365 U.S. 167, 202, 237-47 (1961) (Frankfurter,
J., dissenting) (urging application of the legalist model to determine
whether a constitutional violation occurs "under color of" state law
for purposes of § 1983); cf. Barney v. City of New York, 193 U.S. 430,
438 (1904) (applying the legalist model in determining what consti-
tutes "state action" under the Fourteenth Amendment). In other words,
under the legalist model, no § 1983 liability obtains if a governmental
actor violates state law when committing a constitutional violation,
unless the state fails to provide a post-violation remedy. In contrast,
under the governmental model, which is typified by Monroe v. Pape,
§ 1983 imposes liability for all constitutional violations committed by
governmental actors in the scope of their employment — even if the
actor violates state law when committing the violation. See Monroe,
365 U.S. at 183-87 (applying the governmental model to determine
whether a constitutional violation occurs "under color of" state law
for purposes of § 1983); cf. Home Tel. & Tel. Co. v. City of Los Ange-
les, 227 U.S. 278 (1913) (applying the governmental model in deter-
mining what constitutes "state action" under the Fourteenth
Amendment). The Court has vacillated between these two competing
viewpoints for almost one hundred years.

   The only obvious reason for the different approaches used in Mon-
roe and Hudson is the location of the Constitutional right asserted by
the plaintiff. In Monroe, 365 U.S. at 171, the plaintiff asserted a viola-
tion of the Fourth Amendment, whereas in Hudson, 468 U.S. at 530,
the plaintiff alleged a violation of the Due Process Clause. Thus,
before Zinermon, the mission of lower courts was relatively clear —
apply the legalist model to procedural due process claims and apply
24                        BOGART v. CHAPELL
the governmental model to other constitutional violations committed
by state actors.

   If the Court had followed Hudson and used the legalist model in
Zinermon, it would have been an easy case — according to the com-
plaint, the state actors in that case committed the plaintiff to a mental
institution in willful violation of Florida’s procedural requirements.
Zinermon, 494 U.S. at 121 ("Defendants . . . knew or should have
known that Plaintiff was incapable of voluntary, knowing, under-
standing and informed consent to admission and treatment . . . . None-
theless, Defendants . . . seized Plaintiff and against Plaintiff’s will
confined and imprisoned him and subjected him to involuntary com-
mitment and treatment . . . . Plaintiff was without the benefit of coun-
sel and no hearing of any sort was held at which he could have
challenged his involuntary admission and treatment."); id. at 122-23
(describing the extensive procedures mandated by Florida law prior
to involuntary commitment). Under the reasoning of Hudson, the
actions taken by the Zinermon defendants were "random and unautho-
rized," and the state could not have foreseen its employees’ failure to
comply with the established state procedures. Hudson, 468 U.S. at
533. Thus "the state’s action" would not have been "complete until
and unless it provide[d] or refuse[d] to provide a suitable postdepriva-
tion remedy." Id.

   Similarly, if the Court had overruled Hudson and adopted the gov-
ernmental model for procedural due process claims, Zinermon would,
again, have been an easy case — a state employee acting within the
scope of his employment deprived the plaintiff of his liberty, without
the predeprivation hearing to which the Constitution entitled him.
Under the reasoning of Monroe, the state officials acted under color
of state law when they deprived the plaintiff of his liberty without a
hearing, and the plaintiff thus would have been entitled to bring a
§ 1983 claim in federal court.

   Rather than choosing between the two competing models, however,
the Supreme Court, in a rather vague opinion, used language indicat-
ing its adherence to both models. Zinermon, 494 U.S. at 136-38.
Although Zinermon relied on Monroe, the paradigmatic example of
the governmental model of § 1983 liability, and clearly retreated from
the legalist model, for whatever reason, the Court did not overrule
                          BOGART v. CHAPELL                          25
Hudson. Zinermon, 494 U.S. at 135 ("It is immaterial whether the due
process violation Burch alleges . . . aris[es] from petitioners’ failure
to comply with state procedures for admitting involuntary patients.");
Alexander, 87 Nw. U. L.R. at 587.

   Thus, when we decided Fields and Plumer, we were faced with a
line of Supreme Court precedents that resembles, as Judge Easter-
brook has colorfully described, "the path of a drunken sailor." Easter
House, 910 F.2d at 1409 (Easterbrook, J., concurring); see also Alex-
ander, 87 Nw. U. L.R. at 596 ("It is not an overstatement to describe
the Supreme Court’s constitutional torts jurisprudence as a welter of
confusion, leaving litigants and lower courts completely at sea.").
Lower courts were, it seemed, free to chose whichever model they
preferred by reading Zinermon narrowly or broadly. In Plumer and
Fields, we interpreted Zinermon broadly, concluding that the Court
had adopted the governmental model of determining liability for pro-
cedural due process claims under § 1983. Plumer, 915 F.2d at 930-31;
see also Juarez, 25 St. Mary’s L.J. at 36 & app. 1 ("The United States
Court of Appeals for the Fourth Circuit has consistently followed the
[g]overnmental [m]odel."). Although other circuits narrowly read
Zinermon in order to retain the legalist model typified by Hudson, see
Caine v. Hardy, 943 F.2d 1406, 1413 (5th Cir. 1991) (en banc) [Caine
II]; Easter House, 910 F.2d at 1400-02, we rejected that approach.
Plumer, 915 F.2d at 930-31(citing Caine v. Hardy, 905 F.2d 858, 862
(5th Cir.1990) overruled en banc by Caine II, 943 F.2d 1406); cf.
Easter House, 910 F.2d at 1400 ("[W]e note that the phrase ‘random
and unauthorized’, as it has been employed since the decision in Par-
ratt, can be interpreted both narrowly and broadly."). The courts that
narrowly read Zinermon focus on whether the state has granted broad
discretion to its employees in carrying out their duties to determine
whether a case is covered by Zinermon. See, e.g., Easter House, 910
F.2d at 1401 ("Although the appellants did exercise a certain amount
of discretion and authority over the failure or success of renewal
applications, that discretion was not ‘uncircumscribed’ or otherwise
unregulated."). As no state gives its employees discretion to violate
state law, however, the violation of state procedural rules means that
Parratt/Hudson applies and no § 1983 liability exists for the failure
to comply with the existing state procedures. The majority essentially
follows this approach today. See ante at 20.
26                        BOGART v. CHAPELL
   Under Plumer, however, the Parratt/Hudson doctrine does not
apply when "erroneous . . . deprivation[s are] foreseeable" and "pre-
deprivation procedures are practicable." Plumer, 915 F.2d at 931.
Moreover, when a state implements predeprivation procedural safe-
guards, it demonstrates both that predeprivation procedures are practi-
cable and that erroneous deprivations are foreseeable. Id.; Fields, 909
F.2d at 97 ("We believe that th[e] risk was foreseeable, and that [the
state] acted to address it by prescribing predeprivation procedures to
ensure that [erroneous deprivations did not occur]."). We only look to
the adequacy of postdeprivation process when it "truly is impossible"
for the state to provide predeprivation procedures "before a person
unpredictably is deprived of his liberty or property through the unau-
thorized conduct of a state actor." Plumer, 915 F.2d at 930. Under
Plumer, the very fact that governmental actors failed to comply with
an established state procedural scheme before depriving someone of
her property "indicate[s] . . . the inapplicability of Parratt" — regard-
less of whether the actor is vested with broad discretion by the proce-
dural scheme. Plumer, 915 F.2d at 931; Fields, 909 F.2d at 97. "In
short, when a state government can and does provide a predeprivation
hearing and charges its employees with effecting the deprivation com-
plained of, the availability of an adequate state postdeprivation rem-
edy does not, standing alone, satisfy the Due Process Clause."
Plumer, 915 F.2d at 931. Thus, if the Constitution requires prede-
privation procedures, it is no defense to § 1983 liability that state law
establishes the requisite predeprivation procedures, if those proce-
dures were not used in a given case.

   For example, in Fields, school officials were accused of firing a
tenured professor without following the pretermination procedures
required by state law. Fields, 909 F.2d at 96-97. Even though the offi-
cials had not followed the letter of state law, they had provided the
professor with some pretermination process. The officials had no dis-
cretionary authority not to follow the constitutionally adequate proce-
dures established by state law, but we nonetheless held that Parratt
was inapplicable. Id. Although we concluded that the pretermination
procedures actually afforded the professor sufficed to satisfy due pro-
cess under Mathews v. Eldridge, 424 U.S. 318, 333 (1976), had they
been inadequate, liability would have attached. Fields, 909 F.2d at 96-
97.
                            BOGART v. CHAPELL                               27
  We also applied the governmental model of liability in Plumer. To
paraphrase Plumer in the factual context of this case:

      [T]he risk of an erroneous [animal forfeiture] clearly was
      foreseeable. Indeed, [South Carolina] surely realizes that for
      it has developed procedural safeguards to protect against
      erroneous deprivations. When utilized, the procedures estab-
      lished by [South Carolina] to ensure correct [animal forfei-
      tures] have significant value in guarding against any
      erroneous deprivations. But the fact that the predeprivation
      procedures are practicable indicates, as in Zinermon, the
      inapplicability of Parratt.

Plumer, 915 F.2d at 931; see also Fields, 909 F.2d at 97 ("[W]e first
ask whether the risk of an erroneous deprivation was foreseeable.").1
  1
    The majority holds that "the Defendants’ euthanization of Bogart’s
animals is properly characterized as unauthorized . . . ." Ante at 20.
Because the Defendants’ actions were "foreseeable" as that term is used
in our precedents, and predeprivation procedures were practicable, I need
not decide whether the Defendants’ actions were also "unauthorized."
See Plumer v. State of Maryland, 915 F.2d 927, 931 (4th Cir. 1990)
("[T]he fact that the predeprivation procedures are practicable indicate
. . . the inapplicability of Parratt."); Fields v. Durham, 909 F.2d 94, 97
(4th Cir. 1990) ("[W]e first ask whether the risk of an erroneous depriva-
tion was foreseeable."). I note, however, that under Plumer, "the conduct
of . . . state employees . . . [i]s not ‘unauthorized’ [if] the state has dele-
gated to its employees ‘the power and authority to effect the very depri-
vation complained of . . . and also delegated to them the concomitant
duty to initiate the procedural safeguards set up by state law . . . ."
Plumer v. State of Maryland, 915 F.2d 927, 931 (4th Cir. 1990). In this
case, the animal control officers who seized Bogart’s animals are the
ones who ultimately would be charged with making a "humane disposi-
tion" of the animals if Bogart was adjudicated unable to care for them.
S.C. Code Ann. § 47-1-150(F)(2). They were also charged with "peti-
tion[ing] the magistrate or municipal judge of the county or municipality
wherein the animal [wa]s found for a hearing" immediately after the sei-
zure. S.C. Code Ann. § 47-1-150(H). Given these requirements, it seems
clear that South Carolina "has delegated to [the Defendants] the power
and authority to effect" euthanizations and also the "concomitant duty to
initiate the procedural requirements set up by" South Carolina law.
Plumer, 915 F.2d at 931.
28                          BOGART v. CHAPELL
   South Carolina has established a detailed procedural scheme gov-
erning the seizure and care of cruelly-treated and neglected animals.
See S.C. Code Ann. §§ 47-1-120, -140, -150, -170 (Law. Co-op. 1987
& Supp. 2003). That scheme provides two different methods for the
seizure of animals. Animals may be seized during the course of an
arrest for animal cruelty or pursuant to a warrant issued by a magistrate.2
See id. §§ 47-1-120, -150(C). Regardless of the method employed to
seize an animal, the owner is entitled to either criminal or civil pro-
cess before forfeiting the animal. Id. §§ 47-1-150(F), -170. Clearly,
South Carolina’s procedural scheme is constitutionally sufficient —
it provides for predeprivation notice and hearing, and Bogart has not
argued that the Constitution requires more. See Mathews, 424 at 333.
But that simply is not the end of our inquiry under the governmental
model of liability that we have adopted. We must also examine, as we
did in Fields and Plumer, the predeprivation process actually afforded
Bogart in this case. If that process was inadequate, the state officials
who deprived her of her property are liable under § 1983 — just as
they would be for executing a search or an arrest without a warrant.

   The procedures actually afforded Bogart in this case were not con-
stitutionally sufficient. As the majority notes, the Constitution gener-
ally requires a pre-deprivation hearing before the destruction of one’s
animals. Mathews, 424 U.S. at 333; see Nicchia v. New York, 254
  2
     I note that in the district court, and in its initial brief on appeal, the
County argued that it seized Bogart’s animals pursuant to the civil war-
rant provisions of S.C. Code Ann. § 47-1-150 (Law. Co-op. Supp. 2004).
(J.A. at 304 ("South Carolina . . . passed . . . 47-1-150 . . . . And they
set out . . . specific state law procedures to govern in cases such as this.
. . . [S]ubsection B [of 47-1-150] provides for certain due process rights,
provides for a hearing before a magistrate, [and] it provides for notice to
be given."); J.A. at 309 ("[W]hat [Bogart is] talking about obviously is
47-1-150."); Appellee’s Br. at 17 (citing § 47-1-150).) This position cor-
responds with the facts of the case, given that Officer Mabry obtained a
warrant as required by section 47-1-150 and that the defendants began
seizing animals well before Bogart was arrested for animal cruelty. (J.A.
at 157.) The County, however, switched course in its supplemental brief
and argued that the animals were seized pursuant to section 47-1-120
incident to Bogart’s arrest for animal cruelty. As discussed, infra, under
either statutory provision, Bogart was entitled to a hearing before forfeit-
ing her animals. §§ 47-1-150(F), -170.
                          BOGART v. CHAPELL                          29
U.S. 228, 230 (1920). Thus, if a state procedural scheme provided for
the summary killing of all seized animals, the scheme would be
patently unconstitutional. Here, unlike the professor in Fields, Bogart
undisputedly received no predeprivation process at all. Her animals
were summarily killed after being seized by the very officials respon-
sible for initiating the statutory hearing under South Carolina law.
S.C. Code Ann. §§ 47-1-150(C), (D) (Law. Co-op. Supp. 2004). It
follows that because Bogart did not receive the process she was con-
stitutionally due before the destruction of her animals, she is entitled
to maintain a § 1983 claim notwithstanding the availability of ade-
quate postdeprivation state tort remedies.

   If this were a case of first impression, I would follow the legalist
model typified by Hudson and read Zinermon narrowly, as do several
of our sister circuits. Justice Holmes strongly defended the legalist
model in his dissent from Raymond v. Chicago Union Traction Co.,
207 U.S. 20, 41 (1907) ("I am unable to grasp the principle on which
the state is said to deprive the appellee of its property without due
process of law because a subordinate . . . , subject to the control of
the supreme court of the state, is said to have violated the express
requirement of the state in its Constitution."), as did Justice Frank-
furter in his dissent from Monroe, 365 U.S. at 237 ("The jurisdiction
which Article III of the Constitution conferred on the national judi-
ciary reflected the assumption that the state courts, not the federal
courts, would remain the primary guardians of that fundamental
security of person and property which the long evolution of the com-
mon law had secured to one individual as against other individuals.
The Fourteenth Amendment did not alter this basic aspect of our fed-
eralism."). I find the arguments of these notable jurists persuasive.

   Unfortunately, we are bound by the broad interpretation of Ziner-
mon contained in Plumer and Fields. Thus, although I agree that the
majority’s interpretation of Zinermon is the preferable one, and per-
haps even "the best estimate of the course a majority of the [Supreme]
Court will take" to resolve the "[i]nconsistent lines of precedent,"
Easter House, 910 F.2d at 1409 (Easterbrook, J., concurring), I
believe that we, as a panel, should refrain from muddying the clear
law of this circuit by adding to our body of precedents an opinion that
relies upon the legalist model. By doing so today, the majority creates
an inconsistent line of precedents in our circuit. If we wish to follow
30                       BOGART v. CHAPELL
the narrow interpretation of Zinermon used in the Fifth and Seventh
Circuits, we must first overrule Plumer and Fields in an en banc ses-
sion. Because we have not done so, I would reverse the district court
and allow Bogart to proceed with her procedural due process claim.
Accordingly, I respectfully dissent.